Citation Nr: 0322881	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  02-03 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
Chapter 35 of title 38 of the United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to March 
1956, and died in April 2001.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Regional Office (RO) that denied entitlement to service 
connection for the cause of the veteran's death and 
eligibility for Dependents' Educational Assistance under 
Chapter 35 of title 38 of the United States Code. 


REMAND

The death certificate reveals that the veteran died in April 
2001 of "sudden cardiac death."  No other condition was 
listed as contributing to his death.  At the time of the 
veteran's death, service connection was not in effect for any 
disability.

The appellant asserts that the veteran was exposed to 
asbestos in service and that such exposure contributed to 
medical problems that caused his death.  A private physician 
commented in a November 1989 statement that the veteran's 
chronic obstructive pulmonary disease most likely had been 
worsened by the veteran's contact with asbestos in service.  
In April 2001, a Department of Veterans Affairs (VA) 
physician stated that the veteran was exposed to asbestos 
during service and that he later developed bladder cancer, 
chronic obstructive pulmonary disease, recurrent hemoptysis 
and coronary artery disease.  The doctor opined that the 
veteran's bladder, lung and heart problems might be related 
to exposure to asbestos.  Another private physician noted in 
January 2002 that the veteran's bronchoscopy pathological 
examination showed "intimal metaplasia with diffuse fibrin 
deposition."  He stated that this signified diffuse 
pulmonary parenchymal fibrosis, and that pulmonary function 
studies revealed inflammatory lung disease.  The differential 
diagnosis was either hypersensitivity pneumonitis or a 
pneumoconiosis.  The doctor opined that given the veteran's 
military occupational history (installing insulation), the 
only conceivable answer was that pneumoconiosis was caused by 
asbestos.

The Board acknowledges that following a VA pulmonary 
examination in October 2000, the physician concluded that the 
veteran's chronic obstructive pulmonary disease was secondary 
to tobacco abuse and not the result of exposure to asbestos.  

The veteran's personnel records demonstrate that the 
veteran's duties in service included metal worker helper, 
apprentice sheet metal worker and metal worker.  Attempts by 
the Board to obtain additional information concerning the 
veteran's alleged exposure to asbestos in service were 
unsuccessful.  Given his duties, the Board concludes that the 
veteran had at least minimal exposure to asbestos while in 
service.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000.  
38 U.S.C.A. § 5107.

A review of the claims folder reveals that, while the 
statement of the case issued in March 2002 included the 
provisions of 38 C.F.R. § 3.159 (2002), the appellant has not 
been advised of what specific information and/or specific 
medical or lay evidence, not previously submitted, is 
necessary to substantiate each issue on appeal, and what 
specific evidence, if any, the appellant is expected to 
obtain and submit, and what specific evidence will be 
retrieved by VA.  See generally, Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
May 1, 2003), (holding that 38 C.F.R. § 19.9(a)(2)(ii) (2002) 
was inconsistent with the provisions of 38 U.S.C.A. § 5103(a) 
and (b) (West 2002) because it afforded a veteran less than 
one year for the receipt of additional evidence).  As such, a 
remand in this case is required to allow the appellant the 
full time period to submit evidence in support of her claim.  

Accordingly, this case is REMANDED for the following:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence, relative 
to the claim for service connection for 
the cause of the veteran's death, and 
entitlement to Dependents' Educational 
Assistance under Chapter 35 of title 38 
of the United States Code.  

2.  The RO should arrange to have the 
veteran's claims folder reviewed by a VA 
pulmonary specialist.  He should be 
requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the veteran's death 
was related to exposure to asbestos.  The 
rationale for any opinion expressed 
should be set forth, to include whether 
the veteran had chronic pulmonary 
disability due to asbestos exposure which 
contributed to heart disease and a 
myocardial infarction.  

3.  Thereafter, if any additional 
evidence is received, the RO should 
readjudicate the issues on appeal.  If 
any benefit sought is not granted, a 
supplemental statement of the case should 
be issued to the appellant and her 
representative, and the appropriate time 
to respond should be afforded.  The case 
should then be returned to the Board for 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




